DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on July 20, 2020.
Claims 1–20 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on July 20, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 and 14–20 are directed to a machine (“A computing platform” and “One or more non-transitory computer-readable media”), and claims 8–13 are directed to a process (“A method”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
For claim 1, the specific limitations that recite an abstract idea are:
. . . authenticating at least one authentication credential associated with an online banking account;
receive an assistance message . . . requesting assistance;
identify . . . an intent of the assistance message;
generate a response message based on the intent of the assistance message; and
send the response message and one or more commands . . . to output an audio response file based on the response message . . ..
The claims, therefore, recite authenticating a user then receiving assistance with banking functions, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The additional elements of the claims are various generic computer components to implement this abstract idea (“processor”, “communication interface”, “memory”, “virtual assistant session”, “mobile device”, “machine learning model”, “event processing system”, “data channel”, and “artificial intelligence engine”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive messages and perform automated responses.  Claim 1 does introduce a more specific technology, machine learning, but again, this is merely being used as a generic tool to implement the abstract idea above.  The machine learning model only provides an alternative means for analyzing the user messages, rather than creating any type of improvement to the technology itself.  Because the 
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 8 and 14 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the features of claim 1 are implemented by a method in claim 8 and by computer program instructions in claim 14.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 14 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–13, and 15–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the authentication recited in claims 1, 8, and 14 by further specifying credentials authenticated—“a user name, a password, biometric information, or a voice input”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional 
For claims 3, 10, and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the assistance recited in claims 1, 8, and 14 by further specifying how the responses are trained—“based on a plurality of recorded interactive voice response (IVR) sessions . . . correspond[ing] to one or more of: phone sessions or virtual IVR sessions with one or more online banking customers”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  These claims, again, do introduce more specific technology, machine learning, but again, this is merely being used as a generic tool to implement the abstract idea above.  The machine learning model only provides an alternative means for analyzing the user messages, rather than creating any type of improvement to the technology itself.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 11, and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the assistance recited in claims 1, 8, and 14 by further specifying what function the user needs assistance with—
For claims 5, 12, and 18, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite actually performing an event in response to the user request, and sending the user a notification message.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to data gathering and then data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to data gathering and then data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 6, 13, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the assistance recited in claims 1, 8, and 14 by further specifying how the user intent is determined—“based at least in part on information from the mobile device”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 7 and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the assistance recited in claims 1, 8, and 14 by further specifying what the session comprises—“a data channel between the mobile device and an artificial intelligence engine hosted by the computing platform”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that 
Claim Rejections - 35 USC § 102
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4, 6–11, 13–17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al., U.S. Patent App. No. 2021/0125025 (“Kuo”).
For claim 1, Kuo teaches:
A computing platform, comprising (¶ 28: example user devices):
at least one processor (¶ 29: processor);
a communication interface communicatively coupled to the at least one processor (¶ 29: user interface); and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (¶ 85: machine-readable medium storing instructions executed by processor)
establish a virtual assistant session with a mobile banking application executing on a mobile device (¶ 45–46: chat session established; ¶ 36: service application may be payment processing application), wherein establishing the virtual assistant session with the mobile banking application executing on the mobile device comprises authenticating at least one authentication credential associated with an online banking account (¶ 39: user identity verified through credentials, such as banking information);
receive an assistance message from the mobile device requesting assistance (¶ 45–46: user initiates chat through chat client interface);
identify, using a machine learning model, an intent of the assistance message (¶ 52: intent determined through machine learning model);
generate a response message based on the intent of the assistance message (¶ 53: chat robot provides dialogue based on intent determined); and
send the response message and one or more commands directing the mobile device to output an audio response file based on the response message to the mobile device, wherein sending the response message and the one or more commands directing the mobile device to output the audio response file based on the response message causes the mobile device to convert the response message into the audio response file and output the audio response file (¶ 52–54: response messages sent to user; ¶ 76: chat system may be audio-based interactive voice responses; ¶ 78: audio conversion for user).
For claim 2, Kuo teaches all the limitations of claim 1 above and further teaches:
The computing platform of claim 1, wherein authenticating the at least one authentication credential associated with the online banking account comprises authenticating one or more of: a user name, a password, biometric information, or a voice input (¶ 32: user name, password, biometric ID, or any other personal or banking information may be used).
For claim 3, Kuo teaches all the limitations of claim 1 above and further teaches:
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: prior to identifying the intent, train the machine learning model based on a plurality of recorded interactive voice response (IVR) sessions, wherein the plurality of recorded interactive voice response sessions correspond to one or more of: phone sessions or virtual IVR sessions with one or more online banking customers (¶ 71: training based on data from interactive voice responsive system during phone conversations).
For claim 4, Kuo teaches all the limitations of claim 1 above and further teaches:
The computing platform of claim 1, wherein identifying the intent comprises identifying one or more of: a balance inquiry request, a transaction status request, a request for information corresponding to a failed transaction, a credit score inquiry, credit card information, charge/payment information, a request for account information, a mortgage  (¶ 48: various user requests).
For claim 6, Kuo teaches all the limitations of claim 1 above and further teaches:
The computing platform of claim 1, wherein identifying the intent of the assistance message comprises identifying the intent of the assistance message based at least in part on information from the mobile device (¶ 51: intent determined from utterances from user device).
For claim 7, Kuo teaches all the limitations of claim 1 above and further teaches:
The computing platform of claim 1, wherein the virtual assistant session corresponds to a data channel between the mobile device and an artificial intelligence engine hosted by the computing platform (¶ 40: server with online chat module for facilitating chat session between chat clients and chat robots).
For claim 8, Kuo teaches:
A method comprising (¶ 45: example method):
at a computing platform comprising at least one processor, a communication interface, and memory (¶ 29: device with processor and user interface; ¶ 79: memory):
establishing a virtual assistant session with a mobile banking application executing on a mobile device (¶ 45–46: chat session established; ¶ 36: service application may be payment processing application), wherein establishing the virtual assistant session with the mobile banking application executing on the mobile device comprises authenticating at least (¶ 39: user identity verified through credentials, such as banking information);
receiving an assistance message from the mobile device requesting assistance (¶ 45–46: user initiates chat through chat client interface);
identifying, using a machine learning model, an intent of the assistance message (¶ 52: intent determined through machine learning model);
generating a response message based on the intent of the assistance message (¶ 53: chat robot provides dialogue based on intent determined); and
sending the response message and one or more commands directing the mobile device to output an audio response file based on the response message to the mobile device, wherein sending the response message and the one or more commands directing the mobile device to output the audio response file based on the response message causes the mobile device to convert the response message into the audio response file and output the audio response file (¶ 52–54: response messages sent to user; ¶ 76: chat system may be audio-based interactive voice responses; ¶ 78: audio conversion for user).
For claim 9, Kuo teaches all the limitations of claim 8 above and further teaches:
The method of claim 8, wherein authenticating the at least one authentication credential associated with the online banking account comprises authenticating one or more of: a user name, a password, biometric information, or a voice input (¶ 32: user name, password, biometric ID, or any other personal or banking information may be used).
For claim 10, Kuo teaches all the limitations of claim 8 above and further teaches:
The method of claim 8, further comprising: prior to identifying the intent, training the machine learning model based on a plurality of recorded interactive voice response (IVR) sessions, wherein the plurality of recorded interactive voice response sessions correspond to one or more of: phone sessions or virtual IVR sessions with one or more online banking customers (¶ 71: training based on data from interactive voice responsive system during phone conversations).
For claim 11, Kuo teaches all the limitations of claim 8 above and further teaches:
The method of claim 8, wherein identifying the intent comprises identifying one or more of: a balance inquiry request, a transaction status request, a request for information corresponding to a failed transaction, a credit score inquiry, credit card information, charge/payment information, a request for account information, a mortgage request, a request to execute a transaction, or a request for outage information (¶ 48: various user requests).
For claim 13, Kuo teaches all the limitations of claim 8 above and further teaches:
The method of claim 8, wherein identifying the intent of the assistance message comprises identifying the intent of the assistance message based at least in part on information from the mobile device (¶ 51: intent determined from utterances from user device).

For claim 14, Kuo teaches:
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to (¶ 85: machine-readable medium storing instructions executed by processor; ¶ 29: device with processor and user interface; ¶ 79: memory):
establish a virtual assistant session with a mobile banking application executing on a mobile device (¶ 45–46: chat session established; ¶ 36: service application may be payment processing application), wherein establishing the virtual assistant session with the mobile banking application executing on the mobile device comprises authenticating at least one authentication credential associated with an online banking account (¶ 39: user identity verified through credentials, such as banking information);
receive an assistance message from the mobile device requesting assistance (¶ 45–46: user initiates chat through chat client interface);
identify, using a machine learning model, an intent of the assistance message (¶ 52: intent determined through machine learning model);
generate a response message based on the intent of the assistance message (¶ 53: chat robot provides dialogue based on intent determined); and
send the response message and one or more commands directing the mobile device to output an audio response file based on the response message to (¶ 52–54: response messages sent to user; ¶ 76: chat system may be audio-based interactive voice responses; ¶ 78: audio conversion for user).
For claim 15, Kuo teaches all the limitations of claim 14 above and further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein authenticating the at least one authentication credential associated with the online banking account comprises authenticating one or more of: a user name, a password, biometric information, or a voice input (¶ 32: user name, password, biometric ID, or any other personal or banking information may be used).
For claim 16, Kuo teaches all the limitations of claim 14 above and further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: prior to identifying the intent, train the machine learning model based on a plurality of recorded interactive voice response (IVR) sessions, wherein the plurality of recorded interactive voice response sessions correspond to one or more of: phone sessions or virtual IVR sessions with (¶ 71: training based on data from interactive voice responsive system during phone conversations).
For claim 17, Kuo teaches all the limitations of claim 14 above and further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein identifying the intent comprises identifying one or more of: a balance inquiry request, a transaction status request, a request for information corresponding to a failed transaction, a credit score inquiry, credit card information, charge/payment information, a request for account information, a mortgage request, a request to execute a transaction, or a request for outage information (¶ 48: various user requests).
For claim 19, Kuo teaches all the limitations of claim 14 above and further teaches:
The one or more non-transitory computer-readable media of claim 14. wherein identifying the intent of the assistance message comprises identifying the intent of the assistance message based at least in part on information from the mobile device (¶ 51: intent determined from utterances from user device).
For claim 20, Kuo teaches all the limitations of claim 14 above and further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein the virtual assistant session corresponds to a data channel between the mobile device and an artificial intelligence engine hosted by the computing platform (¶ 40: server with online chat module for facilitating chat session between chat clients and chat robots).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al., U.S. Patent App. No. 2021/0125025 (“Kuo”) in view of Jones et al., U.S. Patent App. No. 2008/0270300 (“Jones”).
For claim 5, Kuo teaches all the limitations of claim 1 above and further teaches:
The computing platform of claim 1, wherein generating the response message based on the intent of the assistance message comprises: sending one or more commands directing an event processing system to process an event based on the intent of the assistance message, wherein sending the one or more commands directing the event processing system to process the (¶ 62: chat robot starts workflow related to intent, including performing fund transfer); . . . and
generating . . . the assistance message (¶ 62: response to user). 
Kuo does not teach: receiving, from the event processing system, an event processing notification indicating that the event was processed; and based on the event processing notification indicating that the event was processed.
	Jones, however, teaches:
receiving, from the event processing system, an event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer); and 
based on the event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer assistance in Kuo by adding the confirmation notification from Jones.  One of ordinary skill in the art would have been motivated to make this modification for making payment transfers more convenient—a benefit explicitly disclosed by Jones (¶ 14: need for consumer purchases and payments that do not require cash, check, card, or fob; ¶ 16: invention addresses need in part through the advantage of a direct transfer with confirmation).
For claim 12, Kuo teaches all the limitations of claim 8 above and further teaches:
The method of claim 8, wherein generating the response message based on the intent of the assistance message comprises: sending one or more (¶ 62: chat robot starts workflow related to intent, including performing fund transfer); . . . and
generating . . . the assistance message (¶ 62: response to user). 
Kuo does not teach: receiving, from the event processing system, an event processing notification indicating that the event was processed; and based on the event processing notification indicating that the event was processed.
	Jones, however, teaches:
receiving, from the event processing system, an event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer); and 
based on the event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer assistance in Kuo by adding the confirmation notification from Jones.  One of ordinary skill in the art would have been motivated to make this modification for making payment transfers more convenient—a benefit explicitly disclosed by Jones (¶ 14: need for consumer purchases and payments that do not require cash, check, card, or fob; ¶ 16: invention addresses need in part through the advantage of a direct transfer with confirmation).
For claim 18, Kuo teaches all the limitations of claim 14 above and further teaches:
The one or more non-transitory computer-readable media of claim 14, wherein generating the response message based on the intent of the assistance message comprises: sending one or more commands directing an event processing system to process an event based on the intent of the assistance message, wherein sending the one or more commands directing the event processing system to process the event based on the intent of the assistance message cause the event processing system to process the event (¶ 62: chat robot starts workflow related to intent, including performing fund transfer); . . . and
generating . . . the assistance message (¶ 62: response to user). 
Kuo does not teach: receiving, from the event processing system, an event processing notification indicating that the event was processed; and based on the event processing notification indicating that the event was processed.
	Jones, however, teaches:
receiving, from the event processing system, an event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer); and 
based on the event processing notification indicating that the event was processed (¶ 96: transfer confirmation after transfer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer assistance in Kuo by adding the confirmation notification from Jones.  One of ordinary skill in the art would have been motivated (¶ 14: need for consumer purchases and payments that do not require cash, check, card, or fob; ¶ 16: invention addresses need in part through the advantage of a direct transfer with confirmation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Knight et al., U.S. Patent No. 10,795,640, discloses a conversational virtual assistant for a request for assistance from a user device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696